DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.
 Response to Amendment
This office action is in response to the amendment filed 01/21/2021. As directed by the amendment - claim 1 is amended.
Response to Arguments
Applicant's arguments filed 01/21/2021 have been fully considered but they are not persuasive. 
Applicant alleges that the amendments have overcome the 112(b) rejections.
However, only some of the 112(b) rejections have been addressed with the amendments. The amendments have also raised new 112(b) rejections as seen below.
Applicant alleges that Ranpuria fails to disclose a first and a second shaft of a first split flap and a second split flap are arranged in a housing via displaceable hinges, such that a plurality of seals of the valve are flush with a level of the split flaps when the valve is in a closed position, while the seals, while the valve is in an opened position, are arranged by a distance X above the housing of the valve, the split flaps and the seals remaining on the same level due to a clearance S1=X, wherein the seals do not pull material into a contact edge of the split flaps and the seals when the valve is unloaded.
.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitations “while the valve is in a closed position” and “while the valve housing is in an open position” is unclear and indefinite. It is unclear what is in the positions. Is it the valve itself? The seals? The valve housing? For examination purposes, the limitations will be read as “when the housing is in an attached position” and “when the housing is in an unattached position”.
Regarding claim 1, the limitation “the plurality of seals of the valve are flush with a level of the split flaps when the valve is in a closed position, while the seals, while the valve is in an opened position are arranged by a distance X above the housing of the valve split flaps” is unclear and indefinite. According to Figures 2 (the opened position) and Figure 4 (the closed position), the seals 1, 1a are always flush with the valve flaps. It appears that the seals are separated in Figure 2 from the valve shaft.

Regarding claim 1, the limitation “wherein the seals do not pull material into a contact edge of the split flaps and the seals when the valve is unloaded” is unclear and indefinite. It is unclear and indefinite how the seals would pull or not pull material.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ranpuria (U.S. 2013/0187069).

    PNG
    media_image1.png
    556
    615
    media_image1.png
    Greyscale

Annotated Figure 4 from Ranpuria.
Regarding claim 1, Ranpuria discloses:
A floating split butterfly valve
characterized in that
a first (22) and a second (22’) shaft of a first split flap (20) and a second split flap (20’) are arranged in a housing (18) of the valve via displaceable hinges (see annotated figure above), such that a plurality of seals (28, 28’) of the valve are flush with a level of the split flaps (20, 20’), when the valve housing (18) is in an attached position, when the housing (18) is in an 
wherein the seals (28, 28’) do not pull material into a contact edge of the split flaps (20, 20’) and the seals (28, 28’) when the valve is unloaded
Further regarding this limitation, when the valve is disconnected, as seen in Figure 1, there is no flow through the valve. In this position the valve is unloaded. Since the valve is unloaded or without flow, the seals do not pull material into a contact edge between the split flaps and the seal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.